                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELEN MEDER, et al.,                                  Case No. 20-cv-01200-KAW
                                   8                     Plaintiffs,                          ORDER GRANTING IN FORMA
                                                                                              PAUPERIS APPLICATION; REPORT
                                   9              v.                                          AND RECOMMENDATION TO
                                                                                              DISMISS COMPLAINT FOR LACK OF
                                  10     CITY AND COUNTY OF SAN                               JURISDICTION
                                         FRANCISCO, HUMAN SERVICE
                                  11     AGENCY,                                              Re: Dkt. Nos. 1, 2

                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On February 18, 2020, Plaintiffs Elen Meder and Walter Meder filed this civil action and

                                  15   application to proceed in forma pauperis. Having considered the application, the Court GRANTS

                                  16   Plaintiff’s application to proceed in forma pauperis. The Court now screens Plaintiff’s complaint

                                  17   pursuant to 28 U.S.C. § 1915, and, for the reasons set forth below, concludes that the Court lacks

                                  18   jurisdiction over the case. Accordingly, the Court REASSIGNS the case to a district judge with

                                  19   the recommendation that the case be dismissed with prejudice.

                                  20                                        I.   LEGAL STANDARD
                                  21          The in forma pauperis statute provides that the Court shall dismiss the case if at any time

                                  22   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or

                                  23   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

                                  24   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

                                  25          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.

                                  26   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                  27   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                  28   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).
                                   1                                           II.   DISCUSSION

                                   2           As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                   3   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,

                                   4   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                   5   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                   6   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                   7   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                   8   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                   9   laws, or treaties of the United States.” Id. at § 1331.

                                  10           The Court lacks jurisdiction over the case per the Rooker-Feldman doctrine. The Rooker-

                                  11   Feldman doctrine deprives the federal courts of jurisdiction to hear direct appeals from the

                                  12   judgment of state courts. Cooper v. Ramos, 704 F.3d 772, 777 (9th Cir. 2012). The purpose of
Northern District of California
 United States District Court




                                  13   the doctrine is to “protect state judgments from collateral federal attack.” Doe & Assocs. Law

                                  14   Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001). The Rooker-Feldman doctrine not

                                  15   only “bars a district court from exercising jurisdiction . . . over an action explicitly styled as a

                                  16   direct appeal,” but also “the de facto equivalent of such an appeal.” Noel v. Hall, 341 F.3d 1148,

                                  17   1155 (9th Cir. 2003). To determine whether an action functions as a de facto appeal, the Court

                                  18   must “pay close attention to the relief sought by the federal court plaintiff.” Bianchi v.

                                  19   Rylaarsdam, 334 F.3d 895, 900 (9th Cir. 2003) (internal quotation omitted). An action functions

                                  20   as a forbidden de facto appeal when the plaintiff is “[1] asserting as his injury legal errors by the

                                  21   state court and [2] see[king] as his remedy relief from the state court judgment.” Kougasian v.

                                  22   TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004) (citing Noel, 341 F.3d at 1163).

                                  23           Here, Plaintiffs allege that they were erroneously denied County Adult Assistance

                                  24   Programs (“CAAP”) aid by Defendant City and County of San Francisco Human Services Agency

                                  25   because Defendant found that Plaintiffs were not permanently living in the United States. (Compl.

                                  26   at 4, Dkt. No. 1.) Plaintiffs, however, contend that per 20 C.F.R. § 416.1618’s definition of when

                                  27   a person is considered to be “permanently residing in the United States under color of law,” they

                                  28   are permanently living in the United States. (Id.) In or around October 2017, Plaintiffs appealed,
                                                                                         2
                                   1   and the CAAP hearing officer affirmed the denial of benefits. (Id. at 5.)

                                   2          Plaintiffs then filed a petition for writ of mandate before the San Francisco County

                                   3   Superior Court. (Compl. at 6, Exh. D.) On July 10, 2018, the San Francisco County Superior

                                   4   Court denied Plaintiffs’ petition. (Id.) Plaintiffs then appealed to the California Court of Appeal,

                                   5   who affirmed the state court judgment on October 18, 2019. (Compl. at 6, Exh. E.) Plaintiffs

                                   6   sought review from the California Supreme Court, who denied their petition on January 15, 2020.

                                   7   (Compl. at 6, Exh. E.)

                                   8          While Plaintiffs do not explicitly state that they are appealing state court decisions,

                                   9   Plaintiffs are effectively seeking to overturn adverse decisions. Specifically, Plaintiffs now

                                  10   request that this Court to grant them “the same individual remedy [they] were denied in state

                                  11   court,” i.e., to find that they are permanently residing in the United States per 20 C.F.R. §

                                  12   416.1618 and entitled to the CAAP benefits that they were denied. (Compl. at 7; see also Bianchi,
Northern District of California
 United States District Court




                                  13   334 F.3d at 898.) In so doing, Plaintiffs bring a forbidden appeal of the state court decisions by

                                  14   challenging legal conclusions, including asserting that the Court of Appeal committed legal error

                                  15   by misinterpreted Hoolly v. Lavine, 533 F.2d 845 (2d Cir. 1977). (Compl. at 6, Exh. E at 6-7; cf.

                                  16   Manufactured Home Cmtys., Inc. v. City of San Jose, 420 F.3d 1022, 1030 (9th Cir. 2005).)

                                  17   Further, the instant suit is inextricably intertwined with the state court decision, as granting

                                  18   Plaintiffs the relief sought would require second-guessing the state court decisions, which is not

                                  19   permitted by Rooker-Feldman. Bianchi, 334 F.3d at 898. Thus, “the United States District Court,

                                  20   as a court of original jurisdiction, has no authority to review the final determinations of a state

                                  21   court in judicial proceedings.” Id. (internal quotation omitted).

                                  22          Moreover, even if Rooker-Feldman did not apply, there does not appear to be federal

                                  23   question jurisdiction in this case. Plaintiffs rely solely upon 20 C.F.R. § 416.1618 for federal

                                  24   question jurisdiction; this regulation, however, merely defines when an individual is permanently

                                  25   residing in the United States under color of law. (See Compl. at 2.) It does not, on its own, appear

                                  26   to grant any enforceable rights with respect to benefits. The Court also notes that the CAAP

                                  27   program is not a federal program, but locally funded. (See News Release, City and County of San

                                  28   Francisco Office of the Mayor, Mayor London Breed Announces $9.8 million Increase in Income
                                                                                    3
                                   1   Assistance for Low-income San Franciscans (July 18, 2019), available at

                                   2   https://sfmayor.org/article/mayor-london-breed-announces-98-million-increase-income-assistance-

                                   3   low-income-san (“Through CAAP, San Francisco provides locally-funded cash aid and social

                                   4   services to extremely low-income residents with no dependent children.”).)

                                   5             Accordingly, the Court concludes that the complaint is insufficient to satisfy Section 1915

                                   6   review.

                                   7                                         III.   CONCLUSION

                                   8             For the reasons set forth above, the Court recommends that the case be dismissed with

                                   9   prejudice for lack of jurisdiction.

                                  10             Any party may file objections to this report and recommendation with the district judge

                                  11   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                  12   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time
Northern District of California
 United States District Court




                                  13   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                  14   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  15             IT IS SO ORDERED.

                                  16   Dated: March 6, 2020
                                                                                              __________________________________
                                  17                                                          KANDIS A. WESTMORE
                                  18                                                          United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
